Citation Nr: 1033876	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-14 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for hearing loss disability. 

2. Entitlement to service connection for residuals of a fractured 
jaw.

3. Entitlement to service connection for a low back disability.

4. Entitlement to an initial evaluation in excess of 60 percent 
for cardiomyopathy (claimed as an enlarged heart).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL
The Veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had military service from August 1968 to November 
1988.  He had service in the Republic of Vietnam from January 
1969 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC) in 
Wichita, Kansas.  By that rating action, the M&ROC  denied 
service connection for hearing loss, residuals of a fractured jaw 
and a low back disability.  The Veteran appealed the M&ROC's May 
2002 rating action to the Board. 

In March 2007, the Veteran testified at a  hearing conducted at 
the M&ROC in Wichita, Kansas before the undersigned Veterans Laws 
Judge.  A copy of the hearing transcript has been associated with 
the claims files. 

In July 2008, the Board remanded the claims on appeal to the 
M&ROC through the Appeals Management Center in Washington, D.C. 
for additional development.  The claims files have returned to 
the Board for appellate consideration. 

This appeal also stems from an October 2009 rating decision.  By 
that rating action, the RO granted service connection for 
cardiomyopathy (originally claimed as an enlarged heart); an 
initial 60 percent evaluation was assigned, effective June 22, 
2005.  The Veteran was informed of the M&ROC's decision in 
January 2010.  The Board has construed a written argument, 
received by the M&ROC in February 2010, as the Veteran's 
disagreement with the M&ROC's assignment of an initial 60 percent 
evaluation assigned to the service-connected cardiomyopathy.  
Thus, because the Veteran filed a Notice of Disagreement (NOD) 
with the assigned disability rating, a remand is necessary in 
order for the M&ROC to issue an Statement of the Case (SOC).  
Manlincon v. West, 12 Vet. App. 238 (1999).  This matter is 
addressed in the REMAND below. 

The issue of entitlement to service connection for a dental 
disability for treatment purposes (other than residuals of a 
fractured jaw) has been raised by the record but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and it is 
REFERRED to the AOJ for appropriate action.  

Due to recently-issued caselaw, the Board must remand the claim 
of service connection for a back disability for further 
clarification.  The issues of entitlement to service connection 
for a low back disorder and entitlement to an initial evaluation 
in excess of 60 percent for cardiomyopathy (claimed as an 
enlarged heart) are addressed in the REMAND portion of the 
decision below and are REMANDED to the M&ROC/Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence of 
record does not demonstrate that the Veteran currently has a 
hearing loss disability for VA compensation purposes. 

2.  The preponderance of the competent and probative evidence of 
record demonstrates that the Veteran's jaw was fractured and 
repaired during service, and resolved without any current 
residuals.  

3.  The Veteran's contention that he has bilateral hearing loss 
within the meaning of applicable regulation is not competent.  
4.  The Veteran's contention that he has the residuals of a 
fractured jaw that had its onset during military service is not 
credible. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
bilateral hearing loss are not met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.385 (2009).

2.  The criteria for the establishment of service connection for 
the residuals of a fractured jaw are not met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate the 
claim.  The claimant should be informed as to what portion of the 
information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide.  Proper 
notification must also invite the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the United 
States Court of Appeals for Veterans Claims (Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 
(2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., statements or 
supplemental statements of the case), was required.  The Federal 
Circuit further held that such a letter should be sent prior to 
the appealed rating decision or, if sent after the rating 
decision, before readjudication of the appeal.  Id.

In an April 2004 pre-adjudication letter, the M&ROC provided 
notice to the Veteran regarding what information and evidence is 
needed to substantiate his claims for service connection for 
bilateral hearing loss and residuals of a fractured jaw.  The 
M&ROC also specified what information and evidence must be 
submitted by him, what information and evidence will be obtained 
by VA, and the need for him to advise VA of or submit any further 
evidence that pertains to these claims.
Here, via the above-cited April 2004 letter to the Veteran, the 
M&ROC provided complete pre-adjudication VCAA notice.  Pelegrini 
v. Principi (Pelegrini II), supra.

On March 3, 2006, during the pendency of the appeal, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection claim 
(those five elements include: the Veteran's status, existence of 
a disability, connection between the Veteran's service and that 
disability, degree of disability, and effective date pertaining 
to the disability).  

In this case, the M&ROC has not informed the Veteran of the 
Dingess elements.  The Veteran has not received specific 
information regarding the disability rating and effective date 
elements of the above-cited service connection claims.  However, 
as the claims are being denied, no additional disability 
rating(s) or effective date(s) will be assigned.  Therefore, the 
Veteran is not prejudiced by the delayed notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).

VA has made reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claims for service 
connection for bilateral hearing loss and residuals of a 
fractured jaw analyzed in the decision below.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.

The Veteran's service treatment records (STRs) have been 
associated with the claims files.  In addition, post-service VA 
and private medical records, Social Security Administration 
records, along with statements of the Veteran and his 
representative, have also been obtained and associated with the 
claims files.

VA examined the Veteran to determine whether he had bilateral 
hearing loss for VA compensation purposes and residuals of a 
fractured jaw that are related to his period of military service.  
Audio and dental VA examinations were conducted in February 2005 
and August 2009.  Copies of these examination reports have been 
associated with the claims files.  The Board finds that the VA 
has met its duty to assist the Veteran in obtaining medical 
examinations.

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's July 2008 remand 
directives concerning the claims for service connection for 
bilateral hearing loss and residuals of a fractured jaw.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied with), 
aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Hence, the Board finds no prejudice to the Veteran in proceeding 
with the issuance of a final decision. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant has 
been prejudiced thereby).





II.  Merits Analysis

(i) Hearing Loss Disability

The Veteran asserts that his exposure to significant noise 
exposure in combat while serving in the RVN caused the claimed 
bilateral hearing loss.  The Board notes that the Veteran served 
in the RVN for approximately one year.  During that time, he was 
assigned to a Combat Engineer unit, an assignment that is 
consistent with significant noise exposure.  Thus, the Veteran's 
exposure to acoustic trauma is consistent with the circumstances 
of his period of active military service.  38 U.S.C.A. § 1154 
(a)(2009). 

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent. 38 C.F.R. § 3.385.

The Board notes, however, that the absence of in-service evidence 
of hearing loss is not fatal to the claim.  Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 3.385, 
as noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

Because the preponderance of the competent and probative evidence 
of record does not show that the Veteran has bilateral hearing 
loss for VA compensation purposes, the claim will be denied.

Service treatment records show no subjective complaints related 
to hearing loss.  On a May 1983 Annual Physical examination 
report, the examining physician noted that the Veteran had a 10 
decibel hearing loss in the left ear.  Audiological testing 
performed at that time, as well as at retirement in August 1988, 
did not show hearing loss disability for VA compensation 
purposes.  At service retirement in 1988, all of the puretone 
threshold levels in decibels at 500, 1000, 2000, 3000, and 4000 
Hertz in each ear were at 20 decibels or below.  On an August 
1988 Report of Medical History, the Veteran indicated that he did 
not know if he had had hearing loss.  

In February 2005, the Veteran underwent VA audiological testing.  
Although the VA examiner found the Veteran's hearing to be within 
normal limits, testing revealed speech recognition of only 92 
percent bilaterally.  A further VA audiological examination was 
directed.  

In August 2009, and pursuant to the Board's July 2008 remand 
directives, the Veteran underwent an additional audiological 
examination to determine whether he  had a current hearing loss 
disability for VA compensation purposes and, if so, the etiology 
of that disability.  An August 2009 VA audiological examination, 
as well as speech recognition scores, did not yield a hearing 
loss disability for VA compensation purposes.  Id.  The VA 
examiner specifically concluded that the Veteran's current 
hearing thresholds did not meet VA guidelines for a hearing loss 
disability.  (See August 2009 VA audiological examination 
report).  There is no other evidence of record that refutes the 
August 2009 VA examiner's finding and that is supportive of the 
Veteran's claim for service connection for bilateral hearing 
loss. 

The Veteran has complained of hearing loss, and is competent to 
describe such symptoms.  However, none of the audiometric data 
meets the standard of a hearing loss disability for VA 
compensation purposes under 38 C.F.R. § 3.385.  Accordingly, 
there is no current disability for VA purposes and the claim must 
therefore be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As the preponderance of the evidence is against the claim of 
service connection for the reasons articulated, the benefit- of-
the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).



(ii) Residuals of a Fractured Jaw

The Veteran maintains that he currently has residuals from a 
fractured jaw that he sustained in service. 

Because the preponderance of the competent and probative evidence 
of record does not show that the Veteran currently has residuals 
of a fractured jaw, the Board finds that the claim will be 
denied. 

The Veteran's STRs show that he sustained bilateral mandible 
fractures as a result of a January 1971 motor vehicle accident.  
In late March 1971, the Veteran was admitted to the hospital and 
cast metal arch bars were applied to his jaw.  He was discharged 
in early May 1971 with satisfactory results.  A May 1983 Annual 
Physical examination report reflects that the Veteran had 
decreased sensation of the right jaw secondary to an old 
mandibular fracture and subsequent setting of jaw.  On a May 1983 
Report of Medical History, the examining physician noted that the 
Veteran was status-post bilateral mandibular fractures as a 
result of an in-service motor vehicle accident.  There was no 
evidence of sequelae, although the Veteran reported numbness 
along the right jaw.  The remainder of the STRs, to include an 
August 1988 retirement examination report, are devoid of any 
clinical findings of any residuals of a fracture of the left 
mandible.  On an August 1988 Report of Medical History, the 
Veteran denied having any severe tooth or gum trouble, although 
he did report the incurrence of the fracture jaw, approximately 
16 years earlier.  

A February 2005 VA dental and oral surgery examination showed no 
evidence of any current residuals of a fractured left jaw.  There 
was no loss of motion or masticatory function of the jaw.  
Significantly as it bears upon the clinical presence of a 
disability, panoramic radiographs of the Veteran's oral cavity 
did not reveal the presence of any plate, screws, wires, or 
metallic object left in the bones from external fixation.  


However, the same examination consisted of "bite-wing 
radiographs" which showed rampant decay.  The Veteran was 
diagnosed with chronic severe periodontal disease and rampant 
decay, both secondary to oral neglect.  

According to VA regulations, 38 C.F.R. § 3.381(a) (2009) states 
that periodontal disease may be considered service connected for 
outpatient treatment purposes, as provided for in 38 C.F.R. § 
17.161 (2009).  The issue of entitlement to service connection 
for a dental disability for treatment purposes has been raised by 
the record but has not been adjudicated by the RO.  Thus, and as 
noted in the Introduction section, this issue has been referred 
to the RO for appropriate action.

The Veteran is competent to describe symptoms of dental problems, 
such as tooth and jaw pain.  However, the competent and probative 
evidence of record does not show that he currently has any 
residuals of a fractured jaw.  Accordingly, there is no current 
disability for VA purposes and the claim must therefore be 
denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against the claim of 
service connection for residuals of a fracture jaw for the above-
cited reasons, the benefit- of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


III. Conclusion

The Veteran is competent to provide statements concerning factual 
matters of which he has firsthand knowledge (e.g., experiencing 
pain).  For example, he is competent to describe symptoms of 
hearing loss and jaw pain.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under 
certain circumstances, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009);  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

However, the Veteran is not competent to render an opinion that 
he has hearing loss within the meaning of VA's applicable 
regulations.  Further, the Veteran's contention regarding the 
presence of a current jaw disability resulting from service is 
not probative, given competent medical evidence which found no 
disorder.  Barr, supra; Bruce v. West, 11 Vet. App. 405, 410-11 
(1998) (finding Veteran competent to describe dry, itchy, scaling 
skin);  Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that 
lay testimony that Veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence weighs against the claims for 
service connection for bilateral hearing loss and residuals of a 
fractured jaw, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for residuals of a fractured jaw is denied.


REMAND

The Board finds that additional substantive development in 
accordance with the directives below is necessary prior to 
further appellate review of the claim for service connection for 
a back disorder.

In July 2008, the Board remanded this matter for an orthopedic 
evaluation to determine whether the Veteran's low back disorder, 
variously diagnosed as lumbar spondylosis with lumbar 
spondylolisthesis at L4-5, probable degenerative joint disease, 
and probable degenerative disc disease, was related to complaints 
of back pain during military service. The same examiner examined 
the Veteran in August 2009 and March 2010.  

After a physical evaluation of the Veteran's low back in March 
2010, to include radiographic studies, the VA examiner determined 
that the Veteran's complaints of back pain in service in October 
1974, May 1983 and/or August 1988 were not significant or 
specific.  The VA examiner concluded that since the clinical 
tests were associated with degenerative changes that could have 
occurred with aging, he was unable to determine if an in-service 
back injury was the cause of the Veteran's current back condition 
without speculation.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed 
Cir. 2009) (explaining that when an examiner is unable to come to 
an opinion, such evidence is neither positive nor negative 
support for service connection, and is therefore not pertinent 
evidence).

A more recent case, Jones v. Shinseki, 23 Vet. App. 382 (2010) 
compels the Board to remand the appeal relative to a back 
disorder.  In Jones, the Court vacated two Board denials on the 
basis that the Board had erred in relying upon two examination 
reports in which the examiners stated that they were unable to 
provide an etiological opinion "without resort to mere 
speculation."  The Court made it plain that such opinions are 
only to be relied upon under very limited circumstances (italics 
added).  The Court clarified that the medical examiner must 
provide the reasoning for that determination and clearly identify 
the precise facts which could not be determined.  For example, 
the examiner should indicate whether there was any further need 
for information or testing necessary to make that determination. 
Additionally, the examiner should indicate whether the opinion 
could not be rendered due to limitations of knowledge in the 
medical community at large and not those of the particular 
examiner.  For example, when there is no medical knowledge that a 
specific in-service injury or disease can possibly cause the 
claimed condition or that the actual cause cannot be selected 
from multiple potential causes.  Id. 

Based upon the principle enunciated in Jones, the Board finds 
that an additional medical opinion should be obtained to clarify 
the Veteran's current low back disorder as well as the likely 
etiology of such disorder.

Finally, by an October 2009 rating decision, the M&ROC granted 
service connection for cardiomyopathy, claimed as an enlarged 
heart; an initial 60 percent evaluation was assigned, effective 
June 22, 2005.  The Veteran was informed of this decision in 
January 2010.  The Board has construed a written argument, 
received by the M&ROC in February 2010, as the Veteran's 
disagreement with the assignment of an initial 60 percent 
evaluation assigned to the service-connected cardiomyopathy.  
Thus, because the Veteran filed a NOD with the initial 60 percent 
evaluation assigned to this disability, a remand is necessary in 
order for the M&ROC to issue an SOC.  The Court has held that 
where a claimant files a NOD and the M&ROC has not issued an SOC, 
the issue must be remanded to the M&ROC for an SOC.  Manlincon, 
supra.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1. Schedule the Veteran for a VA orthopedic 
examination.  The following considerations 
will govern the examination:

a. The claims files must be made 
available to and thoroughly reviewed 
by the examiner in connection with the 
examination, and the examiner must 
acknowledge such receipt and review in 
any report generated as a result of 
the examination.

b. The examiner should review the 
Veteran's statements and testimony, as 
well as service treatment records in 
conjunction with the examination. Any 
special diagnostic studies deemed 
necessary should be performed.

c. After reviewing the records, 
examining the Veteran, and identifying 
all appropriate symptoms and 
diagnoses, the examiner must provide 
medical findings or opinions 
responsive to the following questions:

(1)	Did any currently diagnosed 
low back disorder(s) 
etiologically related to, or 
had its onset during the 
Veteran's period of military 
service or initial post 
service year?   In formulating 
the foregoing opinions, the VA 
examiner must review the 
following evidence:

(i) STR, dated in October 
1974, reflecting that the 
Veteran had complained of 
back pain; 

(ii) May 1983 and August 
1988 service examination 
reports, reflecting that 
the Veteran's spine was 
evaluated as normal;  

(iii) Reports of Medical 
History, dated in May 1983 
and August 1988, reflecting 
that the Veteran had low 
back pain on one occasion, 
and that he reported having 
had recurrent back pain; 
and  

(iv) March 2010 VA 
examination report, wherein 
the VA examiner opined that 
because clinical tests were 
associated with 
degenerative changes that 
could have occurred with 
aging, he was unable to 
determine if an in-service 
back injury was the cause 
of the Veteran's back 
condition without 
speculation.  

(2)	If any opinion cannot be 
provided without resorting to 
speculation, the medical 
examiner must provide the 
reasoning for that 
determination and clearly 
identify the precise facts 
which could not be determined.  
In particular, the examiner 
must clarify:

(i) whether there is any 
further need for 
information or testing 
necessary to make a 
conclusive determination; 
and/or

(ii) whether the opinion 
could not be rendered due 
to limitations of knowledge 
in the medical community at 
large and not those of the 
particular examiner (e.g., 
whether there is need to 
resort to medical 
literature or obtain a 
specialist opinion, that 
there is insufficient 
medical knowledge that a 
specific in-service injury 
or disease could possibly 
cause the claimed 
condition, and/or that the 
actual cause cannot be 
selected from multiple 
potential causes).


2.  Issue an SOC to the Veteran and his 
representative addressing the issue of 
entitlement to an initial evaluation in 
excess of 60 percent for cardiomyopathy  
The Veteran also must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. § 20.302(b) 
(2009).

3.  Thereafter, the claims files must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the RO/AMC must 
readjudicate the pending claim of 
entitlement to service connection for a low 
back disability.  

If the Veteran files a timely substantive 
appeal on the claim of entitlement to an 
initial evaluation in excess of 60 percent 
for cardiomyopathy, the RO must also 
adjudicate this claim. The RO's attention 
is called to the records of the Social 
Security Administration, which indicate 
that the Veteran is "disabled" within the 
meaning of that agency's operating law, and 
due to cardiac disease.

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case, and an adequate time to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The purpose of this remand is to assist the Veteran with the 
substantive development of his claims for service connection for 
a low back disability and to provide him with an SOC on the issue 
of entitlement to an initial evaluation in excess of 60 percent 
for cardiomyopathy.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim for service 
connection for a low back disability.  His cooperation in VA's 
efforts to develop this claim including reporting for the 
scheduled VA examination is both critical and appreciated.  The 
Veteran is also advised that failure to report for any scheduled 
examination may result in the denial of the above-cited service 
connection claim.  38 C.F.R. § 3.655 (2009).

Specifically with regard to the Veteran's claim of an increased 
rating for cardiomyopathy, the Veteran is advised that in 
application of schedular ratings, VA must apply the applicable 
diagnostic codes as set out in VA's Schedule for Rating 
Disabilities, found at Title 38 of the Code of Federal 
Regulations, Part IV.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


